Citation Nr: 1038692	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a skin disability to 
include the hands and feet.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1976 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in May 2006, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that he has a skin disability since service.  

The service treatment records show that the Veteran on multiple 
occasions was treated for a skin condition.  In August 1976, the 
impression was tinea cruris.  In February 1977, he had 
hyperkeratosis on his palms and possibly on the soles of his 
feet.  In May 1977, the assessment was tinea corpus.  In July 
1977, the Veteran was treated for calluses of the feet and jock 
itch.  On the Report of Medical History in August 1977, the 
examiner indicated the Veteran had calluses and foot trouble for 
two years.  

After service, VA records show that in August 1988 the Veteran 
complained of calluses on his feet.  In August 2005, show the 
Veteran had abscesses on his left forearm, right thumb, and right 
thigh.  

As the evidence of record is insufficient to decide the claim, 
additional development under the duty to assist is needed. 


Also VA records in October 1995 show the Veteran was receiving 
benefits from the Social Security Administration.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security 
Administration.  If the records do not exist 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to 
determine: whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that: 
x

The Veteran has a current skin disability, 
which is related to the findings of tinea 
cruris, hyperkeratosis, tinea corpus, or foot 
calluses in service.   

The examiner is asked to consider and comment 
on the clinical significance of the 
following: 

After service, a VA medical certificate in 
August 1988, shows the Veteran complained of 
feet throbbing from the inside due to 
calluses.  In August 1996, there were scabbed 
lesions on both elbows, and in August 2005 
the Veteran had self draining abscess on his 
left anterior forearm, right thumb, and right 
thigh.  




If however after a review of the record, an 
opinion on is not possible without resort to 
speculation, the examiner is asked to clarify 
whether an opinion cannot be determined 
because there are multiple potential causes, 
when one cause, the in-service findings, are 
not more likely than any other to cause the 
Veteran's current skin disability and that an 
opinion is beyond what may be reasonably 
concluded based on the evidence of record. 

The claims folder should be made available to 
the examiner.

3. After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


